    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 1 of 8. PageID #: 7340




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 3:03-CR-00739
                                                  )
                Plaintiff,                        )   JUDGE JAMES G. CARR
                                                  )
        v.                                        )
                                                  )   RESPONSE IN OPPOSITION TO FIRST
 JAMES "FRANK" WHEELER, pro se,                   )   STEP ACT MOTION FOR REDUCTION
                                                  )   IN SENTENCE
                Defendant.                        )


       Wheeler has filed a motion for compassionate release based on extraordinary and

compelling grounds with this Court on March 26, 2020, as allowed under the First Step Act of

2018. He further asks for assignment of counsel. (R. 2278: Mot., PageID 7301-38). The

government now responds in opposition.

                                     Statement of the Case

       In 1997, the FBI and state law enforcement agencies began an investigation into the

Green region of the Outlaw Motorcycle Club [“OMC”], which consists of chapters in Dayton,

Ohio; Fort Wayne, Indiana; Louisville, Kentucky; Indianapolis, Indiana; and Oklahoma City,

Oklahoma. The investigation lead a grand jury in the Northern District of Ohio to return a

40-count indictment in 2003 charging the defendants with various federal offenses, including

Racketeer Influenced and Corrupt Organizations Act [“RICO”], drug trafficking, and firearms

offenses.

       Wheeler was formerly the head of the Indianapolis chapter and Green region of the

OMC. Wheeler later served as president of the entire international OMC organization. Wheeler

was charged in Count 1 with racketeering (RICO), in violation of 18 U.S.C. § 1962(c); Count 2
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 2 of 8. PageID #: 7341



with RICO conspiracy, in violation of 18 U.S.C. § 1962(d); Count 3 with drug trafficking

conspiracy, in violation of 21 U.S.C. § § 841(a)(1) and 846; and Count 4 with conspiracy to

carry or use firearms in relation to drug trafficking or crimes of violence, in violation of 18

U.S.C. § 924(o). On March 5, 2004, the government filed a 21 U.S.C. § 851(a) information for

a sentencing enhancement based upon two prior felony drug convictions, pursuant to 21 U.S.C.

§ 841(b)(1)A). (R. 916 Information).

        Wheeler was found guilty on Counts 1, 2 and 3 (substantive RICO, RICO conspiracy,

and conspiracy to possess with intent to distribute narcotics), with a Special Verdict as to the

drug quantities of 5 kilograms or more of cocaine, and 100 kilograms but less than 1000

kilograms of marijuana, and a Special Verdict as to Racketeering Acts committed: 1A, 12, 13,

14, & 15. He was found not guilty of Count 4, the conspiracy to carry or use firearms during and

in relation to drug trafficking or in crimes of violence. (R. 1161: Verdict).

        On January 5, 2005, Wheeler was sentenced to life imprisonment on the substantive

RICO and drug conspiracy counts, to run concurrently, and to 20 years= imprisonment on the

RICO conspiracy count, to run consecutively. He appealed, raising two issues: first, that his

indictment for the substantive RICO, RICO conspiracy, and drug conspiracy offenses violated

the Double Jeopardy Clause because of an earlier prosecution in Florida; and second that his

sentence was improperly imposed for various reasons.

       The Sixth Circuit held: (1) Wheeler’s subsequent prosecution in Ohio for substantive

RICO and RICO conspiracy offenses violated the Double Jeopardy Clause; (2) the successive

indictment for the drug conspiracy did not constitute a double jeopardy violation; (3) the overlap

between conspirators and time periods charged for each drug conspiracy did not constitute a

double jeopardy violation as to the subsequent indictment; and (4) any Booker, Sixth

Amendment, or reasonableness error in sentencing Wheeler was harmless. Thus the appellate

                                                  2
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 3 of 8. PageID #: 7342



court reversed Wheeler’s convictions and sentences for the substantive RICO and RICO

conspiracy offenses, and affirmed Wheeler’s conviction and sentence for the drug conspiracy.

United States v. Wheeler, 535 F.3d 446 (6th Cir. 2008). The U.S. Supreme Court denied

Wheeler’s petition for a writ of certiorari on April 20, 2009. Wheeler v. United States, 129 S. Ct.

2030 (2009).

       On April 20, 2010, Wheeler filed an initial motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. (R. 2123: § 2255 Motion, PageID 4143-77). He raised

three claims of ineffective assistance relating to his claim that the Ohio drug trafficking

conspiracy indictment violated the Double Jeopardy Clause because the conspiracy overlapped

an earlier drug conspiracy indictment brought in Florida, that counsel failed to bring the motion

to dismiss those charges before trial rather than after trial, and that the predicate felony

convictions relied upon to enhance his sentence to life imprisonment were improperly applied.

       The district court denied the motion on July 26, 2010. (R. 2155: Mem. Op., PageID

4433-39). First, it held that Wheeler was unable to demonstrate either error or prejudice in his

first claim of ineffective assistance of counsel regarding double jeopardy and the separate

conspiracies charged in Florida and Ohio. Second, it found no evidence that Wheeler was

prejudiced by a “spillover effect” for being joined with RICO defendants. Third, the court held

that the life sentence it imposed was not the result of the 21 U.S.C. § 851 information the

government filed to enhance his sentence. It wrote, “Instead of applying a statutory limit to

determine Wheeler’s sentence, this Court relied upon the U.S. Sentencing Guidelines and 18

U.S.C. § 3553(a) factors.” (R. 2155: Mem. Op., PageID 4438). The opinion continued:

           Finally, this Court determined that Wheeler’s guideline range for a criminal
           offense level of 41 and criminal history category VI corresponded to a
           sentencing range of 360 months to life. This Judge imposed a sentence of life
           imprisonment which while at the high end of the range, is within Wheeler’s
           range under the Sentencing Guidelines.

                                                  3
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 4 of 8. PageID #: 7343



(Id., PageID 4439). Thus, the court found “no validity to the final claim of ineffective assistance

of counsel.” (Id.).

       Wheeler appealed the denial of his § 2255 motion, but the Sixth Circuit denied him a

certificate of appealability. Wheeler v. United States, No. 10-3929 (6th Cir. May 27, 2011)

(unpublished).

       On August 25, 2014, Wheeler filed a motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2), citing the Sentencing Guideline amended drug table, but neglecting to specify

which amended Guideline applied. (R. 2223: § 3582 Motion, Page ID 7092-107). The district

court denied the § 3582(c)(2) motion to reduce sentence on October 16, 2014. (R. 2227: Mem.

Op. and Order, PageID 7132-36).

       Wheeler timely appealed the denial of his § 3582(c)(2) motion on October 29, 2014. On

January 11, 2016, the Sixth Circuit affirmed the district court’s order denying Wheeler’s motion.

This Court found that he was not eligible for a sentence reduction under § 3582(c)(2) because

first, his applicable guideline range was not lowered as a result of Amendment 782; second, that

a § 3582(c)(2) motion is limited to correcting only the aspects of a defendant’s sentence affected

by the guideline amendment and does not authorize a full resentencing; and third, that the district

court did not err in denying Wheeler’s motion without considering his untimely reply. United

States v. Wheeler, No. 14-4117, Doc. 23: Order (6th Cir. 2016) (unpublished).

       On March 19, 2019, Wheeler filed an application for a second or successive 28 U.S.C.

§ 2255 motion. He claimed he told counsel to file a motion to dismiss Counts 1 and 2 on double

jeopardy grounds before trial commenced. Instead, counsel filed the motion prior to trial, but

asked the court to defer consideration until after the trial concluded. The Sixth Circuit held that

Wheeler did not make a prima facie showing that his application for a successive § 2255 motion

relied on either: (1) “newly discovered evidence that, if proven and viewed in light of the

                                                 4
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 5 of 8. PageID #: 7344



evidence as a whole, would be sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the [prisoner] guilty of the offense”; or (2) “a new rule

of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that

was previously unavailable.” The case Wheeler cited, McCoy v. Louisiana, 138 S. Ct. 1500

(2018), addressed a trial attorney’s admission of the defendant’s guilt over the defendant’s

express wishes. That is not what Wheeler claimed happened here. His claim related to the timing

of the motion to dismiss two of the charges against him. Further, the Court held that Wheeler

had not pointed to any Supreme Court decision declaring that McCoy applied retroactively to

cases on collateral review. Therefore, it denied his application for a second or successive

§ 2255 motion. In re: James L. Wheeler, No. 19-3217 (6th Cir. Oct. 15, 2019) (unpublished).

       Now, on March 26, 2020, Wheeler filed a motion for compassionate release based on

extraordinary and compelling grounds under the First Step Act of 2018, and asks for the

assignment of counsel. (R. 2278: Mot., PageID 7301-38).

                                      Statement of the Law

       On December 21, 2018, the First Step Act was signed into law. First Step Act of 2018,

Pub. L. 115-391, 132 Stat. 5194. The drug trafficking statute, 21 U.S.C. § 841(b), imposes

varying statutory maximum sentences, and some mandatory minimum sentences, depending on

the type and quantity of a controlled substance involved in the offense. Higher mandatory

minimum penalties apply if the defendant has a prior conviction for a “serious drug felony” or

for a “serious violent felony” and the prosecution files a notice of enhancement under 21 U.S.C.

§ 851. Previously, in part, a mandatory minimum penalty under 21 U.S.C. § 841(b)(1)(A) and

(B) was increased if the defendant had a prior conviction for a “felony drug offense.”

       The First Step Act not only reduced the mandatory minimum penalties, but also changed

the conditions under which they apply. The defendant’s prior convictions must meet the new

                                                5
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 6 of 8. PageID #: 7345



definitions of “serious drug felony” or “serious violent felony.” The difference between a

“felony drug” conviction and a “serious felony drug” conviction is, the defendant must have

served a term of imprisonment of more than 12 months on the prior offense and must have been

released within 15 years of the current federal offense. In addition, for any “serious drug felony”

or a “serious violent felony” based on 18 U.S.C. § 3559(c)(2), the offense must have been

punishable by a term of imprisonment of 10 years or more.

       However, the First Step Act provided that these changes shall apply to any offense that

was committed before the date of enactment of the Act, but only if the defendant has not been

sentenced before date of the Act, that is, December 21, 2018. See Section 401(c), which states:

“APPLICABILITY TO PENDING CASES.—This section, and the amendments made by this section,

shall apply to any offense that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of such date of enactment.”

                                            Argument

       Wheeler is ineligible for First Step Act relief. The government filed a 21 U.S.C.

§ 851(a)(1) information on March 5, 2004. It informed the Court that Wheeler was convicted of

felony possession of marijuana in Indiana on or about October 13, 1972. It further detailed that

Wheeler had been convicted of felony possession of LSD in Indiana on that same date. (R. 916:

Enhancement, PageID N/A). Wheeler was originally sentenced on January 5, 2005. (R. 1684:

Jmt., PageID N/A). An amended judgment was issued on June 19, 2009, reflecting the Sixth

Circuit’s dismissal of Counts 1 and 2. (R. 2070: Amended Jmt, PageID 4333-34.).

       Now, citing the First Step Act, Wheeler seeks a Reduction in Sentence (“RIS”). He

alleges that to serve as an enhancement under 21 U.S.C. § 851, his prior conviction must now be

for a “serious drug felony.” To qualify for a RIS, Wheeler argues that the prior conviction must

have been served within 15 years of the instant offense, and the conviction must have allowed

                                                 6
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 7 of 8. PageID #: 7346



for a sentence of 10 years or more. He states that the prior 1972 conviction relied upon to seek

the life sentence is no longer viable or allowed. (R. 2278: First Step Mot., PageID 7307). Thus,

he seeks relief under the First Step Act on these “extraordinary and compelling” grounds. (Id.).

       Wheeler is ineligible for relief for the following reasons. First, under Section 401 of the

First Step Act the changes made regarding the new definition of a prior “serious drug” felony are

not retroactive. Only those defendants who committed their offense prior to December 21, 2018,

but who were not sentenced until after December 21, 2018, are entitled to consideration for a

reduced sentence. Because Wheeler was sentenced in 2009, nine years before the enactment of

the First Step Act, the narrower definition of “serious drug” felony does not apply to him.

       Second, the District Court held that the life sentence it imposed was not the result of the

21 U.S.C. § 851 information the government filed to enhance his sentence. It wrote on July 26,

2010, “Instead of applying a statutory limit to determine Wheeler’s sentence, this Court relied

upon the U.S. Sentencing Guidelines and 18 U.S.C. § 3553(a) factors.” (R. 2155: Mem. Op.

denying § 2255 Mot., PageID 4438). Accordingly, any alterations to the definitions of

Wheeler’s prior drug convictions, and whether they would still qualify as predicate offenses for

an enhanced sentence as set forth in a 21 U.S.C. § 851 information, are irrelevant. The Court did

not base Wheeler’s life sentence upon the statutory limits, but rather on the Sentencing

Guidelines and the § 3553(a) sentencing factors.

       Finally, although Wheeler uses the phrase “compassionate release” and attaches copies of

his medical records to his pending motion, (R. 2278-1: Exhibits, PageID 7320-38), he makes no

showing that he is currently suffering from serious health conditions. This motion is actually a

request for a Reduction In Sentence, based upon the First Step Act’s change in the definitions for

predicate offenses. His argument that his prior drug convictions were the basis for his life

sentence is without merit. As the government has shown, the First Step Act definitional changes

                                                 7
    Case: 3:03-cr-00739-JGC Doc #: 2279 Filed: 04/03/20 8 of 8. PageID #: 7347



regarding prior felony drug convictions are not retroactive to a defendant who was sentenced

prior to December 21, 2018.

                                            Conclusion

       For all the foregoing reasons, the government respectfully asks this Court to deny

Wheeler’s Motion for Compassionate Release based upon the First Step Act of 2018.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                               By:    /s/ Ava R. Dustin
                                                      Ava R. Dustin (OH: 0059765)
                                                      Assistant United States Attorney
                                                      Four Seagate, Suite 308
                                                      Toledo, OH 43604
                                                      (419) 259-6376
                                                      (419) 259-6360 (facsimile)
                                                      Ava.Rotell.Dustin@usdoj.gov

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this   3rd day of April, 2020, a copy of the foregoing document

was filed electronically. Parties may access this filing through the Court’s system. In addition, a

hard copy was mailed this day to:

James L. Wheeler, pro se
Reg. No. 01227-017
F.C.I. Terre Haute
P.O. Box 33
Terre Haute, IN 47808

                                                     /s/ Ava R. Dustin                          .
                                                     Ava R. Dustin
                                                     Assistant U.S. Attorney




                                                 8
